Name: Council Regulation (EC) No 2592/97 of 18 December 1997 correcting with effect from 1 July 1995 the weightings applicable in Ireland to the remuneration and pensions of officials and other servants of the European Communities
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe;  social protection;  executive power and public service
 Date Published: nan

 23 . 12 . 97 EN Official Journal of the European Communities L 351 /5 COUNCIL REGULATION (EC) No 2592/97 of 18 December 1997 correcting with effect from 1 July 1995 the weightings applicable in Ireland to the remuneration and pensions of officials and other servants of the European Communities THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Protocol on the Privileges and Immunities of the European Communities, and in par ­ ticular Article 13 thereof, Having regard to the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities laid down by Council Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regulation (Euratom, ECSC, EC) No 21 92/97 (2), and in particular Articles 63 , 64, 65, 65a and 82 of the Staff Regulations, Annex XI to the Staff Regulations, and the first paragraph of Article 20 and Article 64 of the Condi ­ tions of Employment, Having regard to the proposal from the Commission , Whereas Eurostat carried out checks on the computer program for calculating the weightings; whereas these checks revealed errors in the weightings applied in Ireland from 1 July 1995 an 1 July 1996; Whereas the weightings applicable in Ireland, set by Regulations (EC, Euratom, ECSC) No 2963/95 (3) and (EC, Euratom, ECSC) No 2485/96 (4), must be corrected ac ­ cordingly with effect from 1 July 1995 and 1 July 1996, HAS ADOPTED THIS REGULATION: Article 1 1 . With effect from 1 July 1995, the weighting applic ­ able to the remuneration of officials and other servants employed in the following country shall be as follows :  Ireland : 89,6 . 2 . With effect from 1 July 1996, the weighting applic ­ able to the remuneration of officials and other servants employed in the following country shall be as follows:  Ireland : 93,6 . 3 . The weightings applicable to pensions of officials and other servants in Ireland shall be determined in accordance with Article 82 ( 1 ) of the Staff Regulation with effect from 1 July 1995 and 1 July 1996. Articles 3 to 10 of Council Regulation (ECSC, EEC, Euratom) No 2175/88 (5) shall remain in force . Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 December 1997. For the Council The President F. BODEN (') OJ L 56, 4. 3 . 1968, p. 1 . (2 ) OJ L 301 , 5 . 11 . 1997, p . 5 . (3) OJ L 310, 22. 12 . 1995, p. 1 . 4) OJ L 338 , 28 . 12 . 1996, p . 1 . 0 OJ L 191 , 22. 7. 1988 , p . 1 .